                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                        Case No. 19-CV-1846

 APPROXIMATELY $33,690.00 IN UNITED
 STATES CURRENCY,

                        Defendant.


         NOTICE OF COMPLAINT FOR CIVIL FORFEITURE OF PROPERTY


To:    Melissa Nieskes
       3750 W. Scott Street
       Milwaukee, WI 53215

Notice is Hereby Given that:

       1.      A complaint for Civil Forfeiture in rem has been filed in the United States District

Court for the Eastern District of Wisconsin on the 17th day of December, 2019, by the United

States Attorney for the Eastern District of Wisconsin, against the above-named defendant

property.

       2.      The Complaint for Civil Forfeiture in rem (copy attached) seeks the forfeiture of

the above-named defendant property pursuant to 21 U.S.C. § 881(a)(6) because the defendant

property was used or intended to be used in exchange for controlled substances, represents

proceeds of trafficking in controlled substances, or was used or intended to be used to facilitate a

violation of 21 U.S.C. § 841(a)(1).




            Case 2:19-cv-01846-PP Filed 12/17/19 Page 1 of 2 Document 5
         3.     Any claimant of, in, or to the defendant property must file a verified claim

meeting the requirements of Rule G(5)(a) of the Supplemental Rules for Certain Admiralty and

Maritime Claims with the Clerk of the United States District Court for the Eastern District of

Wisconsin, 517 East Wisconsin Avenue, Room 362, Milwaukee, Wisconsin 53202 within thirty-

five (35) days of the date of this notice, or within such additional time as may be allowed by the

Court, and must serve an answer to the Complaint within twenty-one (21) days of filing the

claim.

         4.     Any claimant of, in, or to the defendant property is directed to serve a copy of the

claim and any pleadings filed, upon the United States Attorney for the Eastern District of

Wisconsin, 517 East Wisconsin Avenue, Room 530, Milwaukee, Wisconsin 53202, Attention

AUSA Scott J. Campbell.

         Executed and sent this 17th day of December, 2019, at Milwaukee, Wisconsin.

                                              MATTHEW D. KRUEGER
                                              United States Attorney

                                       By:
                                               s/SCOTT J. CAMPBELL
                                              SCOTT J. CAMPBELL
                                              Assistant United States Attorney
                                              Scott J. Campbell Bar Number: 1017721
                                              Attorney for Plaintiff
                                              Office of the United States Attorney
                                              Eastern District of Wisconsin
                                              517 East Wisconsin Avenue, Room 530
                                              Milwaukee, Wisconsin 53202
                                              Telephone: (414) 297-1700
                                              Fax: (414) 297-1738
                                              E-Mail: scott.campbell@usdoj.gov




                                                  2

              Case 2:19-cv-01846-PP Filed 12/17/19 Page 2 of 2 Document 5
